Citation Nr: 0528901	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  05-11 823	)	DATE
	)
	)


THE ISSUE

Whether a December 2004 Board of Veterans' Appeals decision 
contains clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in April 
seeking review of a December 2004 Board decision to determine 
whether that decision involved clear and unmistakable error 
(CUE).

2.  The Board received notice on October 14, 2005, that the 
CUE review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking review of 
a December 2004 decision to determine whether that decision 
involved clear and unmistakable error should be dismissed.  
38 C.F.R. § 20.1404(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2004), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2004).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.
 
 
 
 


